11WOODARD, Judge.
In State v. Thomas, 98-231 (La. App. 3 Cir. 10/7/98), 720 So.2d 91, we remanded this case to the trial court for an evidentiary hearing to determine whether the defendant knowingly and intelligently waived his right to a trial by jury. On November 6, 1998, the trial court held the required evidentiary hearing. The defendant testified that he had not waived his right to a jury trial and would have exer*670cised this right had he been given the opportunity.
When misdemeanor offenses are charged by separate bills of information and the aggregate penalty of the offenses exceeds six months imprisonment or a fíne of $1,000.00, a defendant is entitled to a jury trial. State v. Hornung, 620 So.2d 816 (La.1993). At the time of his trial, the defendant had been charged by four separate charging instruments. His penalty exposure exceeded six months confinement.
As the defendant had not waived his right to trial by jury at his trial, his conviction is vacated. The sentence is set aside. This case is remanded to the trial court for further proceedings consistent with this opinion.
CONVICTION VACATED. CASE REMANDED FOR A NEW TRIAL.